Case: 3:19-mj-00521-MJN Doc #: 1 Filed: 08/28/19 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT ~

for the

et

inoepim Ae Bee TR, >
bigeuoO €O AM for ce

wo

ts)

Southern District of Ohio

 

 

18 U.S.C. §§ 922(u) and 924(i)(1)
18 U.S.C. §§ 922(j) and 924(a)(2)
18 U.S.C. §2

 

United States of America )
Vv. )
TERRY SCOTT JONES Case No. 23IOm5ZzL as
)
)
) MICHAEL J. NEWMAN
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 08/25/2019 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description

Theft of Firearms from a Federal Firearms Licensee

Possession and Disposition of Stolen Firearms

Aiding and Abetting the Theft of Firearms from a Federal Firearms Licensee
and the Possession and Disposition of Stolen Firearms

This criminal complaint is based on these facts:

See Attached Affidavit.

@ Continued on the attached sheet.

Z. foe. (oS

Plainant’s Signature

Kenneth BRS \epecial Agent, ATF

 

Printed name and title

Sworn to before me and signed in my presence.

Date: a | LY —

Tuslbe’ 5 signature

City and state: Dayton, Ohio Hon. Michael J. Newman, U.S. Magistrate Judge

 

Printed name and title
Case: 3:19-mj-00521-MJN Doc #: 1 Filed: 08/28/19 Page: 2 of 6 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Kenneth Pitney, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of a criminal complaint and arrest warrant for Terry
Scott JONES (JONES), for violating 18 U.S.C. §§ 922(u) and 924(i)(1) (theft of firearms from a
Federal Firearms Licensee); 18 U.S.C. §§ 922(j) and 924(a)(2) (possession and disposition of stolen
firearms); and 18 U.S.C. § 2 (aiding and abetting).

hes I ama Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) since July 2013. I am a graduate of the Federal Law Enforcement Training Center’s Criminal
Investigator Training Program and the ATF National Academy’s Special Agent Basic Training
Program. Through these training programs, | received training in firearms and Federal firearm
laws. During my career with ATF, your affiant has written and/or participated in numerous federal
search warrants and/or arrest warrants related to the theft of firearms from an Federal Firearms
Licensee. I am aware of federal firearms laws and know that the theft of a firearm from a Federal
Firearms Licensee is a violation of 18 U.S.C. § 922(u). I am also aware that possessing or
disposing of a stolen firearm while knowing or having reasonable cause to believe the firearm was
stolen is a violation of 18 U.S.C. § 922(j). Iam further aware that aiding and abetting a person in
the commission of a violation of 18 U.S.C. §§ 922(u) and 922(j) is a violation of 18 U.S.C. § 2.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to
show merely that there is sufficient probable cause for the requested complaint and arrest warrant
and does not set forth all of my knowledge about this matter. Based on the facts set forth in this
affidavit, there is probable cause to believe that JONES violated 18 U.S.C. § 922(u), 18 U.S.C. §

922(j), and 18 U.S.C. § 2.
Case: 3:19-mj-00521-MJN Doc #: 1 Filed: 08/28/19 Page: 3 of 6 PAGEID #: 3

FACTS ESTABLISHING PROBABLE CAUSE

4. On or about August 25, 2019, at approximately 0655 hours, a male suspect
(hereinafter referred to as Suspect-1), who investigators later identified as Lucas Wayne Jaco, made
forced entry into a building at 1690 Woodman Drive, Dayton, Ohio. A Federal Firearms Licensee
(FFL), hereinafter referred to as D.C.H., operates a business named All American at the building.
D.C.H. stores and maintains an inventory of firearms at All American. The building is equipped
with video surveillance, which was functioning at the time and recorded the events. Video
surveillance shows that, while in the building, at approximately 0754 hours, Suspect-1 located
several firearms and then immediately made a phone call. Approximately ten minutes later,
Suspect-1 is observed on the video looking out the front door of the building as a white two-door
pickup truck arrived. Suspect-1 then opened the door and began taking firearms out of the building
and towards the direction of the white pickup truck. Moments later a second male suspect
(hereinafter referred to as Suspect-2), later identified as JONES, appeared to come from the
direction of the pickup truck and assisted with removing items from the building. As Suspect-2
approached the door of the building, Suspect-2 is observed on surveillance video pulling the sleeves
of his hooded sweatshirt down over his hands and then grabbing the door handle with his hand
covered. As both suspects are loading items into the vehicle, Suspect-1 is observed on surveillance
video covering his hands with the sleeves of his hooded sweatshirt and wiping down the door and
door handle.

a Subsequently, D.C.H. told investigators that 18 firearms were stolen from the FFL’s
inventory. D.C.H. stated that several of the firearms were brand new in the box and that the box was
taken with the firearms. D.C.H. stated that at least two (2) of the firearms stolen had high-capacity
(30 round) magazines with them at the time they were stolen and that the magazines were stolen

with the firearms.
Case: 3:19-mj-00521-MJN Doc #: 1 Filed: 08/28/19 Page: 4 of 6 PAGEID #: 4

6. On August 26, 2019, ATF personnel located the pickup truck suspected of being
involved in the theft of firearms from the FFL. The vehicle is a white 2003 Chevrolet Silverado
bearing Ohio registration HTM9360 and was located at a residence on Middlebury Road, in Dayton,
Ohio. ATF personnel made contact with an individual leaving the residence (Witness-1). Witness-
1 told ATF that on August 25, 2019, Jaco returned to the residence bragging that he had just hit “the
biggest lick of his life.” Witness-1 stated that Jaco displayed approximately fifteen (15) firearms
including at least one (1) pistol, which Jaco claimed to have just stolen. Witness-1 further stated
that the white Chevrolet Silverado parked in the driveway of the residence is used by JONES.
Another individual at the residence (Witness-2) told ATF personnel that JONES was operating the
vehicle on August 25, 2019.

hs A search of law enforcement databases revealed photographs of JONES, which
strongly resembled images of Suspect-2 on the video surveillance footage from the building.

8. On August 26, 2019, ATF personnel located Jaco. Jaco was read his Miranda rights,
which he waived, and agreed to speak with investigators without an attorney present. Jaco stated
that on the morning of August 25, 2019, he arrived at the building on bicycle, looking to steal
something. Jaco was shown a photograph of a bicycle recovered near the scene and Jaco identified
it as his bicycle. Jaco stated that he is addicted to illegal narcotics (specifically heroin) and that he
has to use it constantly to avoid withdrawal symptoms. During the interview, Jaco stated that he was
already beginning to experience withdrawal symptoms.

2: Jaco stated that he did not know that the building was used by an FFL and was only
looking to steal something of value so that he could obtain illegal narcotics. Jaco stated that upon
finding the firearms in the building, he contacted a friend (Suspect-2) to come help him take the
firearms. Jaco stated that upon leaving the building, Suspect-2 drove them back to the residence on

Middlebury Road, in Dayton, Ohio. Jaco stated that he and Suspect-2 separated the stolen firearms

3
Case: 3:19-mj-00521-MJN Doc #: 1 Filed: 08/28/19 Page: 5 of 6 PAGEID #: 5

and other stolen merchandise. Jaco stated that he kept his portion of the stolen items, which
consisted of a Smith & Wesson model M&P pistol, an AK pattern pistol, and a Remington TAC-14
shotgun, in his bedroom at this residence. Jaco stated that Suspect-2 took the other firearms and
receivers. Jaco stated that he later took the Smith & Wesson model M&P pistol to his father’s
residence and hid it there. Jaco provided detailed information on where the Smith & Wesson model
M&P pistol was hidden. Investigators responded to the residence and recovered the firearm.

10. During the interview, investigators showed Jaco a screenshot from surveillance of
the person who arrived and helped him load the firearms into the pickup truck (Suspect-2). Jaco
would not provide a name for the individual, but indicated that this individual was the person he
called during the theft. Jaco later showed investigators on his cellphone the number at which he
contacted the individual. The phone number stored in Jaco’s cellphone was (937) 560-9247 with
the name “Terry.” Jaco indicated that this contact for “Terry” was the person in the screenshot
photograph shown to him earlier. A search of commercial databases available to law enforcement
revealed that the phone number is associated with a “Jones Terry.”

11. On August 27, 2019, ATF personnel located JONES. JONES was read his
Miranda rights, which he waived, and agreed to speak with investigators without an attorney
present. JONES stated that on August 25, 2019, he received a call from Jaco to come to the
building. JONES stated that when he arrived, he helped Jaco take items out of the building.
JONES stated that he knew some of the items were firearms when he saw the name “Remington”
on boxes being taken out of the building. JONES stated that he and Jaco returned to the residence
on Middlebury Road, in Dayton, Ohio, where they unloaded the firearms and took them to Jaco’s
room, where Jaco secured them. JONES stated that, later, while Jaco was out of the residence,
JONES and another individual removed the firearms and left the residence. JONES stated that he

took the firearms to another location for storage.
Case: 3:19-mj-00521-MJN Doc #: 1 Filed: 08/28/19 Page: 6 of 6 PAGEID #: 6

12. ] am an interstate nexus expert with the ATF. Based on my training and experience
and my review of the inventory of the firearms stolen from the FFL on August 25, 2019, I know that
at least 17 of the firearms stolen from the FFL, including the Smith & Wesson model M&P pistol
recovered from Jaco’s father’s residence, were manufactured outside of the State of Ohio and
therefore would have traveled in and/or affected interstate or foreign commerce to reach the FFL
before they were stolen.

ES Based on the foregoing, | submit that there is probable cause to believe that, on or
about August 25, 2019, in the Southern District of Ohio, JONES committed violations of 18 U.S.C.

§ 922(u), 18 U.S.C. § 922(j), and 18 U.S.C. § 2.

Respectfully submitted,

Kefneth RPitney —

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

Subscribed and-sworrtebefore me on August 28, 2019, in Dayton, Ohio.

  
    

4 : SOM

HON. MICHAEL J. NEWMAN

UNITED STATES MAGISTRATE JUDGE
